Citation Nr: 1544890	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for heart disease, to include cardiomyopathy.

2.  Entitlement to service connection for neuropathy and/or lack of circulation of the right upper extremity, to include as secondary to heart disease.

3.  Entitlement to service connection for neuropathy and/or lack of circulation of the left upper extremity, to include as secondary to heart disease.

4.  Entitlement to service for neuropathy and/or lack of circulation of the right lower extremity, to include as secondary to heart disease.

5.  Entitlement to service connection for neuropathy and/or lack of circulation of the left lower extremity, to include as secondary to heart disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In a July 2015 statement, the Veteran's private physician raised the issue of service connection for prostate cancer.  This issue is referred to the RO for appropriate development and consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that due to Agent Orange exposure he now has cardiomyopathy with resulting neuropathy and/or poor circulation of the upper and lower extremities.  

The record indicates that the Veteran served in Vietnam.  He is therefore entitled to a presumption of exposure to Agent Orange and further to a presumption that ischemic heart disease, if diagnosed, resulted from such exposure.  The evidence of record is not clear as to whether he has a diagnosis of an ischemic heart disease. 

Under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Note 2 provides that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

A VA examiner in April 2013 indicated that the Veteran did not have ischemic heart disease.  However, her opinion was not based upon a review of the Veteran's complete VA and private treatment records, many of which were subsequently obtained and associated with the claims folder.  Therefore, a contemporaneous examination and opinion are needed.

Kenric Malmber, M.D. indicated in a July 2015 statement that the Veteran had cardiac abnormalities indicative of ischemic heart disease, as well as congestive heart failure.  He also indicated that he was not a cardiologist, so he could not comment on the probability that a staph sepsis would cause cardiomyopathy.  He stated that he was sending the Veteran to a cardiologist to have this evaluated.  On remand, the Veteran's treatment records from this cardiologist should be obtained.

During the Veteran's April 2013 VA examination, he stated that he was on "disability."  He should be asked to clarify this statement so that any additional relevant records may be obtained.   

Finally, as the case must be remanded, efforts should be undertaken to ensure that the Veteran's complete VA treatment records and updated private treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the Sioux Falls and Ft. Meade VA treatment facilities, dated from July 1970 to November 2007 and dated from March 2015 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Avera Heart Hospital, dated from October 2008 forward; and from the Avera Brookings Medical Clinic, dated from April 2013 forward.

3.  Ask the Veteran to identify the cardiologist that he was referred to by Kenric Malmber, M.D. in July 2015, and then make arrangements to obtain his complete treatment records from that cardiologist.  

4.  As noted above, during the April 2013 VA examination, the Veteran stated that he was on "disability."  He should be asked to clarify what type of disability benefits he receives (i.e., any Social Security disability benefits), and all relevant records should be obtained.

5.  Thereafter, schedule the Veteran for a VA examination by a cardiologist.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) all heart disabilities/diseases found to be present, specifically indicating whether the Veteran has any ischemic heart disease, to include any atherosclerotic cardiovascular disease and/or coronary artery disease .  

In providing this opinion, please acknowledge and discuss the diagnoses of coronary artery disease with cardiomyopathy in the VA treatment records (i.e., VA treatment record, dated 8/12/13); the private treatment records showing diagnoses and/or findings of nonischemic cardiomyopathy, dilated cardiomyopathy, idiopathic cardiomyopathy, congestive heart failure, and "congestive heart failure, probably ischemic cardiomyopathy" (see 10/3/07 record from Eric Murunga, M.D., ECHO dated 8/29/08, and 10/27/08 record from Paul Olson, M.D.); the October 8, 2007 cardiac catheterization report showing nonobstructive coronary plaque; and the July 2, 2015 letter from Kenric Malmber, M.D. stating that the Veteran's CHF was both systolic and diastolic in nature and showed regional wall motion abnormalities which suggest ischemic cardiomyopathy.

b) For any heart disease that it not ischemic, provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides and/or an in-service staph sepsis infection.  

c)  Please determine whether the Veteran has peripheral neuropathy and/or peripheral vascular disease of his upper and/or lower extremities.  If so, provide an opinion as to:  

(i) whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides; 

(ii) whether it is at least as likely as not (50% or greater probability) that it was caused by any heart disease; and 

(iii) whether it is at least as likely as not (50% or greater probability) that it was aggravated, or permanently worsened, by any heart disease.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 
 
6.  Finally, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

